DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 and 8-11 of U.S. Patent No. 10,159,781. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions claim the subject matter of a method for implanting a cardiac support device on a heart including introducing a liquid contrast agent into a pericardial space surrounding the heart; imaging the heart and contrast agent to provide a visual indication of the location of structures of the heart; and placing the CSD on the heart. Both inventions comprise radiopaque markers, flushing the contrast agent, a tubular structure, fluoroscopic contrast agent, and ultrasonic contrast agent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Richardson et al. (US 2006/0106442).
Richardson et al. discloses a tool for visualizing locations within a pericardial space including an elongate flexible member having an end ([0069]; catheter); and one or more radiopaque markers on the member at a predetermined distance from the end ([0069]).
Claim(s) 16-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ruggio (US 7,641,608).
Ruggio discloses a method for implanting a CSD on a patient’s heart including introducing into a pericardial space surrounding the heart an amount of contrast agent sufficient to cause structures of the heart to be visible upon imaging (col. 2, lines 25-29); imaging the heart and contrast agent to provide a visual indication of the location of structures of the heart (col. 2, lines 25-29); and placing the CSD on the heart, including using the visual indications to position the CSD (col. 2, lines 47-55). Ruggio discloses inserting a tubular structure (8). Ruggio discloses fluoroscopic imaging and ultrasonic imaging (col. 2, lines27-29).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruggio (US 7,641,608) in view of Richardson et al. (US 2006/0106442).
Ruggio discloses a method for implanting a CSD on a patient’s heart including inserting one or more tools into the pericardial space (col. 2, lines 25-29); imaging the heart (col. 2, lines 25-29); and placing the CSD (col. 2, lines 47-55).  Ruggio does not teach the tool with a marker. However, Richardson et al. teaches in the same field of endeavor using a tool ([0069]; catheter) including a radiopaque marker ([0069]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Ruggio with the radiopaque marker as taught by Richardson et al. in order to visualize the location of the tip ([0069]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609.  The examiner can normally be reached on M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/PETER LUONG/Primary Examiner, Art Unit 3793